Title: George Jefferson to Thomas Jefferson, 19 February 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond 
                     19th Febr 1810.
          
          
		  I have duly received your favor of the 15th inclosing 125$, which is entered to your credit with G. & J.
           
		  Your two notes of 4000$ each have been discounted at the bank, and the one to Mr Venable for the 8000$ borrowed of Mrs Tabb, taken up of course. 
          
            I am Dear Sir Your very humble servt
            
                  Geo. Jefferson
          
        